     Case 1:98-cr-00438-PGG-SDA Document 460 Filed 09/13/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,

              -against-                                             ORDER

 JUAN RAMIREZ,                                              98 Cr. 438 (PGG) (SDA)

                           Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              The Probation Department will have discretion to select the location monitoring

technology used to enforce the home confinement condition imposed in this Court’s Order

granting Ramirez’s motion for compassionate release. (See Order (Dkt. No. 459) at 18-19

(providing that “the first twenty-four months of Ramirez’s supervised release term will be served

on home confinement, enforced by electronic monitoring, at a location approved by the U.S.

Probation Office”))

Dated: New York, New York
       September 13, 2021
